SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Plaintiff-Appellant Bobby L. Adams, pro se, appeals from the judgment of the United States District Court for the District of Connecticut (Kravitz, J.), granting the defendants-appellees’ motions to dismiss his amended complaint, which alleged claims under 42 U.S.C. § 1983 and “any and all other statutes which allow th[e] court to take jurisdiction of the action (divorce) from state court.” We assume the parties’ familiarity with the facts, the procedural history, and the specification of issues on appeal.
Because the district court granted the defendants’ motion to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6), we review the district court’s dismissal de novo. See Curto v. Edmundson, 392 F.3d 502, 503 (2d Cir.2004) (per curiam). We take all factual allegations in the complaint as true and construe all reasonable inferences in favor of the plaintiff. See Friedl v. City of New *170York, 210 F.3d 79, 83 (2d Cir.2000); Lunney v. United States, 319 F.3d 550, 554 (2d Cir.2003). “[D]ismissal is appropriate only if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Curto, 392 F.3d at 503 (internal quotation marks and citation omitted).
We affirm the judgment of the district court substantially for the reasons set forth by the district court in its Ruling and Order dated July 1, 2005 and in its Order dated August 4, 2005. We have carefully considered all arguments and claims brought on appeal and find each of them to be without merit.
The judgment of the district court is hereby AFFIRMED.